Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Pneuma International, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA EGPAK
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  23663 Foley St
                                  Hayward, CA 94545-1617
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                        Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 23663 Foley St Hayward, CA 94545-1617
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




              Case: 20-41618               Doc# 1       Filed: 10/06/20           Entered: 10/06/20 17:34:45                   Page 1 of 38
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Debtor    Pneuma International, Inc.                                                                   Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                424100

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “ small          Chapter 11. Check all that apply:
     business debtor”must check
     the first sub-box. A debtor as                      The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor” ) must
     check the second sub-box.                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                                 (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against the
     debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a                        Northern District CA,
     separate list.                             District   Oakland Division               When       8/25/17                      Case number   17-42149
                                                District                                  When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                        Relationship
                                                District                                  When                                Case number, if known

              Case: 20-41618                Doc# 1         Filed: 10/06/20             Entered: 10/06/20 17:34:45                         Page 2 of 38
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 2
Debtor   Pneuma International, Inc.                                                     Case number ( if known )
         Name




             Case: 20-41618       Doc# 1          Filed: 10/06/20          Entered: 10/06/20 17:34:45              Page 3 of 38
Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Debtor   Pneuma International, Inc.                                                                Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




             Case: 20-41618              Doc# 1          Filed: 10/06/20            Entered: 10/06/20 17:34:45                      Page 4 of 38
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Debtor    Pneuma International, Inc.                                                                      Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       October 6, 2020
                                                    MM / DD / YYYY


                              X   /s/ Mikahel K. Chang                                                           Mikahel K. Chang
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Director




18. Signature of attorney     X   /s/ Lars Fuller                                                                  Date October 6, 2020
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Lars Fuller
                                  Printed name

                                  The Fuller Law Firm, PC
                                  Firm name


                                  60 N Keeble Ave
                                  San Jose, CA 95126-2723
                                  Number, Street, City, State & ZIP Code


                                  Contact phone                                      Email address         admin@fullerlawfirm.net

                                  141270
                                  Bar number and State




              Case: 20-41618              Doc# 1          Filed: 10/06/20              Entered: 10/06/20 17:34:45                      Page 5 of 38
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
        Fill in this information to identify the case:
 Debtor name Pneuma International, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                    Check if this is an
                                               CALIFORNIA, OAKLAND DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Bruce Chalmers                                              contract & atty                                                                                                     $0.00
 53 Gum Tree Ct                                              fees
 Novato, CA
 94947-2860
 CyberPacific                                                IT Services                                                                                                   $9,000.00
 650 S Winchester
 Blvd Ste 206
 San Jose, CA
 95128-2524
 Employment                                                  Payroll taxes                                                                                                   $192.51
 Development
 Department
 PO Box 826806
 Sacramento, CA
 94206-0001
 Franchise Tax                                               Taxes                                                                                                               $0.00
 Board
 PO Box 942867
 Sacramento, CA
 94267-0001
 Internal Revenue                                            Payroll taxes                                                                                                 $1,068.05
 Service
 PO Box 7346
 Philadelphia, PA
 19101-7346
 Internal Revenue                                            Taxes                                                                                                               $0.00
 Service
 PO Box 7346
 Philadelphia, PA
 19101-7346
 Lollicup USA, Inc.                                          supplier                                                                                                    $10,273.80
 6185 Kimball Ave
 Chino, CA
 91708-9126




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com



                Case: 20-41618                    Doc# 1         Filed: 10/06/20             Entered: 10/06/20 17:34:45                            Page 6 of 38
 Debtor    Pneuma International, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Maple Trade                                                 supplier                                                                                                      $7,912.50
 Corporation
 2600 W Winton Ave
 Hayward, CA
 94545-1108
 SB Green                                                    supplier                                                                                                    $11,852.70
 Packaging, LLC
 311 Oak St Apt 111
 Oakland, CA
 94607-4602
 SB Trading                                                                                                       $288,200.18                $187,383.28               $172,053.34
 Company
 21st Floor, F at B,
 Cheung lee Ind.
 Bldg
 Chai Wan, Hong
 Kong
 US Import & Export                                          supplier                                                                                                      $1,926.80
 Corp.
 9009 San Leandro
 St
 Oakland, CA
 94603-1233
 Wells Fargo                                                 Cares Act PPP                                                                                               $39,666.00
 950 Southland Dr                                            loan
 Hayward, CA
 94545-1544
 Yong Kwon                                                   jmt for legal fees                                                                                        $631,267.25
 Cho,Cen United
 Pkg, B.Chalmers
 CO Joshua D Brysk,
 Esq.
 6600 Koll Center
 Pkwy Ste 250
 Pleasanton, CA
 94566-8058
 Yusangpak, LTD                                              supplier                                                                                                    $18,677.00
 Mokcheon eup,
 Dongnam gu
 Cheonan si
 98 Dojang 1 Gil
 Chungcheongnam
 S. Korea




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com



                Case: 20-41618                    Doc# 1         Filed: 10/06/20             Entered: 10/06/20 17:34:45                            Page 7 of 38
            Fill in this information to identify the case:

 Debtor name          Pneuma International, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo Bank                                     Checking                           3494                                    $-5,089.22




            3.2.     Undeposited checks                                                                                                               $5,000.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                         $-89.22
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
      Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security deposit with Hannover Properties, LTD                                                                                   $5,326.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case: 20-41618                   Doc# 1          Filed: 10/06/20      Entered: 10/06/20 17:34:45                       Page 8 of 38
 Debtor         Pneuma International, Inc.                                                      Case number (If known)
                Name



 9.         Total of Part 2.                                                                                                                $5,326.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
      Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                         50,158.27    -                                    0.00 = ....                   $50,158.27
                                             face amount                          doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                              $50,158.27
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
      Yes Fill in the information below.
            General description                     Date of the last           Net book value of          Valuation method used     Current value of
                                                    physical inventory         debtor's interest          for current value         debtor's interest
                                                                               (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies
            Inventory (Book value
            $146,147.18; After
            deduction for obsolete,
            broken or incomplete
            sets, market value is
            $84,007.38.                             10/4/2020                           $84,007.38        wholesale market                    $84,007.38



 23.        Total of Part 5.                                                                                                              $84,007.38
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
            No
             Yes
 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case: 20-41618                   Doc# 1          Filed: 10/06/20          Entered: 10/06/20 17:34:45                  Page 9 of 38
 Debtor         Pneuma International, Inc.                                                      Case number (If known)
                Name


           Yes. Book value                         22,335.55 Valuation method         cost                    Current Value           24,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used    Current value of
                                                                            debtor's interest              for current value        debtor's interest
                                                                            (Where available)

 39.       Office furniture
           Office furniture                                                                $500.00         Liquidation valu                       $500.00



 40.       Office fixtures
           Warehouse fixtures (racks and refrigerator)                                  $3,000.00          Liquidation valu                    $3,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer and printer                                                            $500.00         Liquidation valu                       $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $4,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
           No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used    Current value of
           Include year, make, model, and identification numbers (i.e.,     debtor's interest              for current value        debtor's interest
           VIN, HIN, or N-number)                                           (Where available)

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                        page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                           Page 10 of
                                                                            38
 Debtor         Pneuma International, Inc.                                                    Case number (If known)
                Name

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
            homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            2003 Crown Forklift, Model RC 9000 Series                                  $2,000.00       Debtor's opinon               $2,000.00



 51.        Total of Part 8.                                                                                                      $2,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
            Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
    Yes Fill in the information below.
                                                                                                                          Current value of
                                                                                                                          debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                              page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                 Page 11 of
                                                                            38
 Debtor         Pneuma International, Inc.                                                 Case number (If known)
                Name

           Preference cause of action against Bruce Chalmers,
           Central United Packaging, Yong Kwon Cho                                                                          $47,217.63
           Nature of claim        Prefereence cause of action
           Amount requested                      $47,217.63



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                               $47,217.63
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
           No
            Yes




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                     page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45            Page 12 of
                                                                            38
 Debtor           Pneuma International, Inc.                                                                           Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                    $-89.22

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                     $5,326.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $50,158.27

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $84,007.38

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                              $4,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                          $2,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                   $47,217.63

 91. Total. Add lines 80 through 90 for each column                                                              $192,620.06           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $192,620.06




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                       page 6
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case: 20-41618                       Doc# 1              Filed: 10/06/20 Entered: 10/06/20 17:34:45                                         Page 13 of
                                                                                      38
           Fill in this information to identify the case:

 Debtor name          Pneuma International, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim              Value of collateral
                                                                                                                                                that supports this
                                                                                                                   Do not deduct the value      claim
                                                                                                                   of collateral.
 2.1    Bank of America                               Describe debtor's property that is subject to a lien                  $32,618.22               $187,383.28
        Creditor's Name                               AR

        PO Box 660576
        Dallas, TX 75266-0576
        Creditor's mailing address                    Describe the lien
                                                      UCC lien for bus loan
                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
        9-23-2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
        Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. Bank of America
        2. SB Trading Company

 2.2    SB Trading Company                            Describe debtor's property that is subject to a lien                $288,200.18                $187,383.28
        Creditor's Name                               AR

        21st Floor, F at B, Cheung
        lee Ind. Bldg
        Chai Wan, Hong Kong
        Creditor's mailing address                    Describe the lien
                                                      2nd position UCC
                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
        5-16-2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case: 20-41618                       Doc# 1        Filed: 10/06/20 Entered: 10/06/20 17:34:45                                  Page 14 of
                                                                               38
 Debtor      Pneuma International, Inc.                                                          Case number (if known)
             Name

        No                                          Contingent
       Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative      Disputed
       priority.
       1. Bank of America
       2. SB Trading Company

 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $320,818.40

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
        Law Office s of Hoa T. Cooc
        212 9th St Ste 307                                                                                Line   2.2
        Oakland, CA 94607-4479




Official Form 206D                   Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                            page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                       Doc# 1     Filed: 10/06/20 Entered: 10/06/20 17:34:45                                   Page 15 of
                                                                           38
    Fill in this information to identify the case:

 Debtor name        Pneuma International, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                               $192.51         $192.51
           Employment Development                               Check all that apply.
           Department                                            Contingent
                                                                 Unliquidated
           PO Box 826806                                         Disputed
           Sacramento, CA 94206-0001
           Date or dates debt was incurred                      Basis for the claim:
                                                                Payroll taxes
           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                                    $0.00      $0.00
           Franchise Tax Board                                  Check all that apply.
                                                                 Contingent
           PO Box 942867                                         Unliquidated
           Sacramento, CA 94267-0001                             Disputed
           Date or dates debt was incurred                      Basis for the claim:
           2017,2018,2019
           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                       G19707
              Case: 20-41618                   Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                     Page 16 of
                                                                            38
 Debtor       Pneuma International, Inc.                                                                  Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                          $0.00    $0.00
           Internal Revenue Service                              Check all that apply.
                                                                  Contingent
           PO Box 7346                                            Unliquidated
           Philadelphia, PA 19101-7346                            Disputed

           Date or dates debt was incurred                       Basis for the claim:
           2017,2018,2019
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes

 2.4       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                       $1,068.05   $1,068.05
           Internal Revenue Service                              Check all that apply.
                                                                  Contingent
           PO Box 7346                                            Unliquidated
           Philadelphia, PA 19101-7346                            Disputed
           Date or dates debt was incurred                       Basis for the claim:
                                                                 Payroll taxes
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Bruce Chalmers                                                       Contingent
                                                                                Unliquidated
           53 Gum Tree Ct                                                       Disputed
           Novato, CA 94947-2860
                                                                               Basis for the claim:     codebtor liab at 50K max
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                 $9,000.00
           CyberPacific                                                         Contingent
                                                                                Unliquidated
           650 S Winchester Blvd Ste 206                                        Disputed
           San Jose, CA 95128-2524
                                                                               Basis for the claim:     IT Services
           Date(s) debt was incurred 2020
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $10,273.80
           Lollicup USA, Inc.                                                   Contingent
                                                                                Unliquidated
           6185 Kimball Ave                                                     Disputed
           Chino, CA 91708-9126
                                                                               Basis for the claim:     supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case: 20-41618                   Doc# 1          Filed: 10/06/20 Entered: 10/06/20 17:34:45                                              Page 17 of
                                                                             38
 Debtor       Pneuma International, Inc.                                                             Case number (if known)
              Name

 3.4       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $7,912.50
           Maple Trade Corporation                                          Contingent
                                                                            Unliquidated
           2600 W Winton Ave                                                Disputed
           Hayward, CA 94545-1108
                                                                           Basis for the claim:   supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.5       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $11,852.70
           SB Green Packaging, LLC                                          Contingent
                                                                            Unliquidated
           311 Oak St Apt 111                                               Disputed
           Oakland, CA 94607-4602
                                                                           Basis for the claim:   supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.6       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $1,926.80
           US Import & Export Corp.                                         Contingent
                                                                            Unliquidated
           9009 San Leandro St                                              Disputed
           Oakland, CA 94603-1233
                                                                           Basis for the claim:   supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.7       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $39,666.00
           Wells Fargo                                                      Contingent
                                                                            Unliquidated
           950 Southland Dr                                                 Disputed
           Hayward, CA 94545-1544
                                                                           Basis for the claim:   Cares Act PPP loan
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.8       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.             $631,267.25
           Yong Kwon Cho,Cen United Pkg,
           B.Chalmers                                                       Contingent
           CO Joshua D Brysk, Esq.                                          Unliquidated
           6600 Koll Center Pkwy Ste 250                                    Disputed
           Pleasanton, CA 94566-8058
                                                                           Basis for the claim:   jmt for Chalmers dam & legal fees
           Date(s) debt was incurred 2016
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.9       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $18,677.00
           Yusangpak, LTD                                                   Contingent
           Mokcheon eup, Dongnam gu Cheonan si                              Unliquidated
           98 Dojang 1 Gil                                                  Disputed
           Chungcheongnam S. Korea
                                                                           Basis for the claim:   supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                    related creditor (if any) listed?               account number, if
                                                                                                                                                    any




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                         Page 18 of
                                                                            38
 Debtor      Pneuma International, Inc.                                                         Case number (if known)
             Name

           Name and mailing address                                                            On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?               account number, if
                                                                                                                                               any
 4.1       Bruce Chalmers
           15 Gum Tree Ct                                                                      Line      3.8
           Novato, CA 94947-2860
                                                                                                     Not listed. Explain

 4.2       Central United Packaging
           2811 Faber St                                                                       Line      3.8
           Union City, CA 94587-1203
                                                                                                     Not listed. Explain

 4.3       Stephen M. Fuerch, Esq.
           7901 Stoneridge Dr Ste 506                                                          Line      3.8
           Pleasanton, CA 94588-3655
                                                                                                     Not listed. Explain

 4.4       Stephen M. Fuerch, Esq.
           7901 Stoneridge Dr Ste 506                                                          Line      3.1
           Pleasanton, CA 94588-3655
                                                                                                     Not listed. Explain


 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                      5a.         $                      1,260.56
 5b. Total claims from Part 2                                                                      5b.    +    $                    730,576.05
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                           5c.         $                      731,836.61




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                    Page 19 of
                                                                            38
          Fill in this information to identify the case:

 Debtor name        Pneuma International, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                     Lease of business
             lease is for and the nature of                 premises at 26663
             the debtor's interest                          Foley St. Hayward, CA

                 State the term remaining
                                                                                        Hannover Properties, LTD
               List the contract number of                                              801 American St
                any government contract                                                 San Carlos, CA 94070-4101




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1           Filed: 10/06/20 Entered: 10/06/20 17:34:45                       Page 20 of
                                                                              38
           Fill in this information to identify the case:

 Debtor name        Pneuma International, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
     2.1     Mikahel Chang                    456 Cascadita Ter                                  Bruce Chalmers                  D
                                              Milpitas, CA 95035-2402                                                            E/F         3.1
                                                                                                                                 G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1       Filed: 10/06/20 Entered: 10/06/20 17:34:45                        Page 21 of
                                                                          38
    Fill in this information to identify the case:

Debtor name       Pneuma International, Inc.

United States Bankruptcy Court for the:      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 6, 2020                   X /s/ Mikahel K. Chang
                                                             Signature of individual signing on behalf of debtor

                                                              Mikahel K. Chang
                                                              Printed name

                                                              Director
                                                              Position or relationship to debtor




           Case: 20-41618                Doc# 1          Filed: 10/06/20 Entered: 10/06/20 17:34:45                                Page 22 of
                                                                       38
            Fill in this information to identify the case:

 Debtor name            Pneuma International, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $          192,620.06

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $          192,620.06


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $          320,818.40


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $              1,260.56

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$          730,576.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          1,052,655.01




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case: 20-41618                             Doc# 1                Filed: 10/06/20 Entered: 10/06/20 17:34:45                                                         Page 23 of
                                                                                              38
                                                               United States Bankruptcy Court
                                                     Northern District of California, Oakland Division
 In re      Pneuma International, Inc.                                                                                Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                        LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                        Security Class Number of Securities                              Kind of Interest
 business of holder
 Mikahel Chang                                                  Common                 100
 456 Cascadita Ter                                              Stockholder
 Milpitas, CA 95035-2402


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Director of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 6, 2020                                                        Signature /s/ Mikahel K. Chang
                                                                                             Mikahel K. Chang

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 2020 CINGroup - www.cincompass.com


             Case: 20-41618                    Doc# 1       Filed: 10/06/20 Entered: 10/06/20 17:34:45                                     Page 24 of
                                                                          38
                                                                                                              United States Bankruptcy Court
                                                                                                       Northern District of California, Oakland Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Pneuma International, Inc.                                                              Chapter 11
                                                                                                          Debtor(s)

                                                                                                            CREDITOR MATRIX COVER SHEET
                                                                   I declare that the attached Creditor Mailing Matrix, consisting of         3 sheets, contains the correct, complete and current
                                                                   names and addresses of all priority, secured and unsecured creditors listed in debtor’s filing and that this matrix conforms with
                                                                   the Clerk’s promulgated requirements.

                                                                   DATED: October 6, 2020


                                                                                                                /s/ Lars Fuller
                                                                                                                Signature of Debtor’s Attorney or Pro Per Debtor
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                            Case: 20-41618          Doc# 1      Filed: 10/06/20 Entered: 10/06/20 17:34:45                  Page 25 of
                                                                                                                              38
     Bank of America
     PO Box 660576
     Dallas, TX 75266-0576


     Bruce Chalmers
     53 Gum Tree Ct
     Novato, CA 94947-2860


     Bruce Chalmers
     15 Gum Tree Ct
     Novato, CA 94947-2860


     Central United Packaging
     2811 Faber St
     Union City, CA 94587-1203


     CyberPacific
     650 S Winchester Blvd Ste 206
     San Jose, CA 95128-2524


     Employment Development Department
     PO Box 826806
     Sacramento, CA 94206-0001


     Franchise Tax Board
     PO Box 942867
     Sacramento, CA 94267-0001




Case: 20-41618   Doc# 1   Filed: 10/06/20 Entered: 10/06/20 17:34:45   Page 26 of
                                        38
     Hannover Properties, LTD
     801 American St
     San Carlos, CA 94070-4101


     Internal Revenue Service
     PO Box 7346
     Philadelphia, PA 19101-7346


     Law Office s of Hoa T. Cooc
     212 9th St Ste 307
     Oakland, CA 94607-4479


     Lollicup USA, Inc.
     6185 Kimball Ave
     Chino, CA 91708-9126


     Maple Trade Corporation
     2600 W Winton Ave
     Hayward, CA 94545-1108


     SB Green Packaging, LLC
     311 Oak St Apt 111
     Oakland, CA 94607-4602


     SB Trading Company
     21st Floor, F at B, Cheung lee Ind. Bldg
     Chai Wan, Hong Kong,




Case: 20-41618   Doc# 1   Filed: 10/06/20 Entered: 10/06/20 17:34:45   Page 27 of
                                        38
     Stephen M. Fuerch, Esq.
     7901 Stoneridge Dr Ste 506
     Pleasanton, CA 94588-3655


     US Import & Export Corp.
     9009 San Leandro St
     Oakland, CA 94603-1233


     Wells Fargo
     950 Southland Dr
     Hayward, CA 94545-1544


     Yong Kwon Cho,Cen United Pkg, B.Chalmers
     CO Joshua D Brysk, Esq.
     6600 Koll Center Pkwy Ste 250
     Pleasanton, CA 94566-8058


     Yusangpak, LTD
     Mokcheon eup, Dongnam gu Cheonan si
     98 Dojang 1 Gil
     Chungcheongnam S. Korea,




Case: 20-41618   Doc# 1   Filed: 10/06/20 Entered: 10/06/20 17:34:45   Page 28 of
                                        38
           Fill in this information to identify the case:

 Debtor name        Pneuma International, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                           Check all that apply                        (before deductions and
                                                                                                                                          exclusions)

       From the beginning of the fiscal year to filing date:                                  Operating a business                                  $607,411.59
       From 1/01/2020 to Filing Date
                                                                                               Other


       For prior year:                                                                        Operating a business                                  $486,754.00
       From 1/01/2019 to 12/31/2019
                                                                                               Other


       For year before that:                                                                  Operating a business                                  $470,973.00
       From 1/01/2018 to 12/31/2018
                                                                                               Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                              Description of sources of revenue           Gross revenue from
                                                                                                                                          each source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case: 20-41618                   Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                Page 29 of
                                                                            38
 Debtor       Pneuma International, Inc.                                                                Case number (if known)



       Creditor's Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply
       3.1.
               Bruce Chalmers, et al                                      9-25-2020                         $47,217.63         Secured debt
               6600 Koll Center Pkwy Ste 250                                                                                   Unsecured loan repayments
               Pleasanton, CA 94566-8058                                                                                       Suppliers or vendors
                                                                                                                               Services
                                                                                                                              Other   Levy

       3.2.
               SB Trading Company                                         Last 3                            $10,000.00        Secured debt
                                                                          months                                               Unsecured loan repayments
                                                                                                                               Suppliers or vendors
                                                                                                                               Services
                                                                                                                               Other

       3.3.
               Lollicup USA, Inc.                                         Within 3                          $34,221.65         Secured debt
               6185 Kimball Ave                                           months                                               Unsecured loan repayments
               Chino, CA 91708-9126                                                                                           Suppliers or vendors
                                                                                                                               Services
                                                                                                                               Other

       3.4.
               Maple Trade Corporation                                    within 3                          $22,929.50         Secured debt
               2600 W Winton Ave                                          months                                               Unsecured loan repayments
               Hayward, CA 94545-1108                                                                                         Suppliers or vendors
                                                                                                                               Services
                                                                                                                               Other

       3.5.
               SB Green Packaging LLC                                     within 3                          $17,477.00         Secured debt
               311 Oak St Apt 111                                         months                                               Unsecured loan repayments
               Oakland, CA 94607-4602                                                                                         Suppliers or vendors
                                                                                                                               Services
                                                                                                                               Other

       3.6.
               Yusangpak, LTD                                             Within 3                          $19,502.00         Secured debt
               Mokcheon eup                                               months                                               Unsecured loan repayments
               Chungcheongnam S. Korea                                                                                         Suppliers or vendors
                                                                                                                               Services
                                                                                                                               Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                         Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case: 20-41618                   Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                   Page 30 of
                                                                            38
 Debtor       Pneuma International, Inc.                                                                Case number (if known)



      None
       Creditor's name and address                           Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                           Description of the action creditor took                          Date action was                  Amount
                                                                                                                              taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
               Case title                                     Nature of case              Court or agency's name and                 Status of case
               Case number                                                                address
       7.1.    Pneuma International, Inc. v.                  breach of                   Alameda Co. Superior                          Pending
               Yong Kwon Cho, et al. and                      contract,                   Court                                         On appeal
               related cross-complaint                        misappropriation            1225 Fallon St                              Concluded
               HG15756006                                     trade secrets               Oakland, CA 94612-4278


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
               Recipient's name and address                   Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how              Amount of payments received for the loss                    Dates of loss                Value of property
       the loss occurred                                                                                                                                           lost
                                                             If you have received payments to cover the loss, for
                                                             example, from insurance, government compensation, or
                                                             tort liability, list the total received.

                                                             List unpaid claims on Official Form 106A/B (Schedule
                                                             A/B: Assets –Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case: 20-41618                   Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                   Page 31 of
                                                                            38
 Debtor        Pneuma International, Inc.                                                               Case number (if known)



       None.
                 Who was paid or who received the               If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                  value
                 Address
       11.1.     The Fuller Law Firm, PC
                 60 N Keeble Ave                                In addition Debtor paid the filing fee of
                 San Jose, CA 95126-2723                        $1717                                                         9-28-2020                $15,418.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                  Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
                Who received transfer?                        Description of property transferred or                     Date transfer was         Total amount or
                Address                                       payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                 Address                                                                                                  Dates of occupancy
                                                                                                                          From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                 Facility name and address                    Nature of the business operation, including type of services the            If debtor provides meals
                                                              debtor provides                                                             and housing, number of
                                                                                                                                          patients in debtor’
                                                                                                                                                            s care

 Part 9:       Personally Identifiable Information




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case: 20-41618                  Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                  Page 32 of
                                                                            38
 Debtor      Pneuma International, Inc.                                                                 Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and                Last 4 digits of           Type of account or           Date account was          Last balance before
                Address                                       account number             instrument                   closed, sold,              closing or transfer
                                                                                                                      moved, or
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                     Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?
                                                                   Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                   Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                 Page 33 of
                                                                            38
 Debtor      Pneuma International, Inc.                                                                 Case number (if known)



Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                  Court or agency name and               Nature of the case                           Status of case
       Case number                                                 address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

          None

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

          None
       Name and address                                                                                     If any books of account and records are unavailable,
                                                                                                            explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                    Page 34 of
                                                                            38
 Debtor      Pneuma International, Inc.                                                                 Case number (if known)



27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

              Name of the person who supervised the taking of the                           Date of inventory        The dollar amount and basis (cost, market,
              inventory                                                                                              or other basis) of each inventory
       27.1 Mikahel Chang
       .                                                                                    10-2-2020                146147.18 book value cost

              Name and address of the person who has possession of
              inventory records
              Mikahel Chang
              456 Cascadita Ter
              Milpitas, CA 95035-2402


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Mikahel Chang                                456 Cascadita Ter                                     CEO, CFO, Secretary and                100
                                                    Milpitas, CA 95035-2402                               Director



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                   Amount of money or description and value of                Dates              Reason for providing
                                                              property                                                                      the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                              corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                              corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                                Page 35 of
                                                                            38
 Debtor      Pneuma International, Inc.                                                                 Case number (if known)



      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        October 6, 2020

 /s/ Mikahel K. Chang                                                  Mikahel K. Chang
 Signature of individual signing on behalf of the debtor               Printed name

 Position or relationship to debtor        Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8

Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1         Filed: 10/06/20 Entered: 10/06/20 17:34:45                          Page 36 of
                                                                            38
B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                     Northern District of California, Oakland Division
 In re       Pneuma International, Inc.                                                                      Case No.
                                                                             Debtor(s)                       Chapter      11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
             For legal services, I have agreed to accept                                                 $
             Prior to the filing of this statement I have received                                       $
             Balance Due                                                                                 $

             RETAINER
             For legal services, I have agreed to accept and received a retainer of                      $                15,418.00
             The undersigned shall bill against the retainer at an hourly rate of                   $                          505.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
                    Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                    Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 The Fuller Law Firm has not agreed to share the above-disclosed compensation with any other person unless
                 they are members of The Fuller Law Firm.
                 The fees were from a full earned customer check deposited direct into The Fuller Law Firm's IOLTA account

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case: 20-41618                   Doc# 1       Filed: 10/06/20 Entered: 10/06/20 17:34:45                         Page 37 of
                                                                          38
 In re       Pneuma International, Inc.                                                             Case No.
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 6, 2020                                                         /s/ Lars Fuller
     Date                                                                    Lars Fuller
                                                                             Signature of Attorney
                                                                             The Fuller Law Firm, PC

                                                                             60 N Keeble Ave
                                                                             San Jose, CA 95126-2723

                                                                             admin@fullerlawfirm.net
                                                                             Name of law firm




Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case: 20-41618                    Doc# 1        Filed: 10/06/20 Entered: 10/06/20 17:34:45                   Page 38 of
                                                                           38
